Citation Nr: 0310177	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  97-13 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of cold 
injury, including injury to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1997 RO decision which denied entitlement to 
service connection for residuals of cold injury.


FINDING OF FACT

The veteran does not have any current residual disability 
from cold injury in service.


CONCLUSION OF LAW

Claimed residuals of an injury due to cold exposure, 
including injury to the left hand, were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1966 to September 1968.  This service included over a year of 
foreign service in Korea.  His service medical records note 
that he was seen at an outpatient clinic once in December 
1966, stating that that morning he had frozen fingers of the 
left hand.  However, when seen he said he felt OK except for 
a mild sensation.  Physical examination showed good color of 
the fingers and good circulation, and he was advised to avoid 
being exposed to cold.  The remainder of his service medical 
records show no complaints or findings of cold injury 
residuals.  The veteran's service separation examination in 
August 1968 showed the extremities and other pertinent 
systems were normal, and there were no complaints or findings 
of any cold injury residuals.  

In February 1969, shortly after his separation from service, 
the veteran was given a VA general medical examination.  At 
that time his skin and cardiovascular and neurological 
systems were indicated to be within normal limits, and there 
were no complaints or findings of any cold injury residuals.

Numerous other post-service medical records dated into the 
1980s show various ailments but are negative for complaints 
or findings of any cold injury residuals.

In September 1984, the veteran filed his claim for service 
connection for residuals of cold injury.

Additional VA medical records from the 1990s to 2002 show 
various ailments but are negative for complaints or findings 
of any cold injury residuals.  Among the problems treated was 
diabetes mellitus with complications.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained, and the Board finds that 
a VA examination is not warranted under the circumstances of 
the case.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran served on active duty from 1966 to 1968.  He 
served in Korea where he was exposed to cold.  His service 
medical records contain one entry from December 1966, at 
which time he said that earlier that day he had frozen 
fingers of the left hand; yet when seen, there were no 
abnormal objective findings.  The record suggests that this 
episode only involved mild cold exposure without permanent 
damage.  There is no further mention of this condition during 
service, and his separation examination from August 1968 is 
negative for cold injury residuals.  Thus, while he may at 
times have been exposed to cold weather, service medical 
records do not suggest such cold exposure caused permanent 
injury.

Post-service medical records dated to 2002 are negative for a 
left hand condition, or a condition of other areas of the 
body, from a cold injury.  Service connection requires more 
than a disease or injury in service; there also must be a 
current related disability shown by competent medical 
evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  There 
is no competent medical evidence suggesting that any of the 
veteran's current disorders is due to cold injury, let alone 
cold injury in service, and thus a VA examination is not 
warranted.  See 38 C.F.R. § 3.159(c)(4).  The veteran has 
expressed his belief that he has residuals from cold exposure 
during service; however, the veteran is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992). 
 
The weight of the credible evidence establishes no lasting 
residual disability from service cold exposure.  As the 
preponderance of the evidence is against the claim for 
service connection for residuals of cold injury, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






ORDER

Service connection for residuals of cold injury, including 
injury to the left hand, is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

